Title: From Thomas Jefferson to William Short, 14 June 1807
From: Jefferson, Thomas
To: Short, William


                        
                            Dear Sir
                            
                            Washington June 14. 07.
                        
                        Your letter of the 11th. was recieved last night. in the mean time mine of the 12th. had crossed it on the
                            road, and I hope conveyed safely to your hands the order for 750. D. by the statement inclosed in yours the balance of the
                            22d. of May was 1537.D78  to which adding 6.15 for interest to the 15th. (by which day the order will be in your hands)
                            and deducting the 750. D. amount of the order, leaves the balance now 793.93 for which I inclose you my note as evidence
                            of the amount. you will be so good as to inform me whether the balance, which can leave this in the evening of the 6th. of
                            July will find you still at N. York, or must be inclosed to some other person.
                        Carter’s deed to you was delivered in to the court of Albemarle and duly proved, to be recorded. the original
                            having been left for that purpose was for that reason not among the papers I delivered you. it is doubtless now in
                            possession of the clerk, & duly recorded. the record is the permanent evidence of your title.   A second cask of Cahusac
                            is now coming up the river, after having gone on a pilgrimage, by stress of weather, to Guadaloupe, been stored there some
                            time & reshipped. this gives a worse chance of it’s coming safely than the first had, & that was pricked so as to be
                            past use. as a correspondence has opened between mr Lee and the homme d’affaires of Made. de la Rochefoucault, I propose
                            immediately applying through that channel for some to come in bottles. will you be so good as to make my acknolegements to
                            Me. de la Rochefoucault for the orders she was so kind as to give, to tender her my high respects, and to accept yourself
                            assurances of my constant friendship & attachment.
                        
                            Th: Jefferson
                            
                        
                    